Order entered February 18, 2022




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-22-00043-CV

                     IN THE INTEREST OF J.C., A CHILD

                On Appeal from the 305th Judicial District Court
                             Dallas County, Texas
                    Trial Court Cause No. JC-20-00975-X

                                       ORDER

      This accelerated appeal from a final order in a child protection case was filed

January 11, 2022. The reporter’s record was requested by Mother, who is entitled

to proceed without costs, on January 28, 2022 and was due to be filed February 7,

2022. When it had not been filed by February 8, we ordered it filed by February

10, 2022. To date, it has not been filed but by letter filed February 17, 2022, court

reporter Pamela Sumler requests an extension, explaining the two weeks between

the date the record was requested and the extended deadline was insufficient to

prepare the record of the “full day” trial.
      Under the rules of appellate procedure, the appellate record in an accelerated

appeal is due within ten days of the later of (1) the notice of appeal being filed, (2)

the request that the record be prepared, or (3) payment arrangements or a showing

of entitlement to proceed without costs being made. See TEX. R. APP. P. 35.1(b),

35.3(b).   Additionally, in parental termination and child protection cases,

preparation of the record must commence immediately upon the later of the above-

listed events occurring and, absent extraordinary circumstances, must be filed with

no more than thirty days of extensions. See id. 28.4(b)(1),(2). Accordingly, we

GRANT the request and ORDER the record be filed no later than February 28,

2022. We caution Ms. Sumler that further extensions will not be granted absent

exigent circumstances. To ensure the record is filed by February 28, the trial

court must arrange for a substitute reporter if necessary. See id. 28.4(b)(1).

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Cheryl Lee Shannon, Presiding Judge of the 305th Judicial District

Court; Ms. Sumler; and, the parties.

                                              /s/    CRAIG SMITH
                                                     JUSTICE